DETAILED CORRESPONDENCE
This after final response is to the Amendments filed on 04 May 2022, regarding application number 16/563,312.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8 and 13-19 remain pending in the after final amendments filed on 04 May 2022, while claims 9-12 are cancelled. 
Response to Arguments
Applicant's arguments, see argument “A.” on page 8, filed 0, with respect to the rejections of claims 9-12 under 35 U.S.C. 112(d) the have been fully considered and are persuasive.
Applicant's arguments, see arguments “B.”-“D.” on pages 8-13, with respect to the rejections of claims 1-8 and 13-19 under 35 U.S.C. 103 the have been fully considered but they are not persuasive. Applicant has made the following arguments under sections “B.”-“D.”:

B.
Page 9: “In addition, the controller (20) of Ryou only transmits the speed command value, not the performance data corresponding to the speed reducers (G1-Gm). Therefore, the feature of claim 1 "the server transmits performance data corresponding to the speed reducer ID" is not disclosed in Ryou.”
Examiner respectfully disagrees. Under broadest reasonable interpretation, the speed command value is performance data because a commonly accepted definition of “performance” is an action or process of carrying out or accomplishing an action, task, or function. Additionally, the rotation speed is used for calculating the life of the speed reducer. See [0008 “…a speed reducer life calculator for calculating the life of the robot speed reducer arranged with respect to an individual axis of the robot, based on the rotation speed…”], [0020] and [0061 “Therefore, when the operation program is changed, the changed program is readily applied, which allows reduction of working time in the field.”]. Additionally, for the sake of Applicant’s argument that "”the server transmits performance data corresponding to the speed reducer ID” is not disclosed in Ryou”, the Ekelund reference additionally teaches the claim limitation. That is, Ekelund teaches the server transmits performance data corresponding to the robot ID, in response to a performance data transmission request including the robot ID. See Page 4, lines 11-14; Page 7, lines 17-30 and Page 9, lines 14-18. As discussed in the prior office action, it would have been obvious to modify the system of Ryou to transmit performance data corresponding to the speed reducer ID in response to a performance data transmission request, as taught be Ekelund. Ekelund teaches transmitting performance data in response to a transmission request to enable the server to generate a program off-line and transmit it to the master machine upon request.
Page 9: “Moreover, in Ryou, the robot (12) merely drives the servo motors (M1-Mm) based on the speed command value transmitted from the controller (20), and does not request any performance data including the speed reducer ID to the controller (20).”
Examiner respectfully disagrees for at least the reasons discussed above. Under broadest reasonable interpretation, the speed command value taught by Ryou is performance data. Additionally, as discussed above, Ekelund teaches the server transmitting performance data corresponding to the robot ID in response to a performance data transmission request including the robot ID. Therefore, it would have been obvious to apply the known technique of Ekelund to Ryou to modify the server to transmit performance data corresponding to the speed reducer ID in response to a performance data transmission request including the speed reducer ID.
“However, a review of Ryou reveals that this reference fails to disclose, teach or suggest that robot 12 in FIG. 1 of Ryou receives an input of the performance data of a speed reducer Gn.”
Examiner respectfully disagrees for similar reasons as stated above. Ryou teaches the robot receiving a speed command value of the speed reducer and controlling an operation of the robot based on the speed command value. See [0060]-[0061]. As discussed above, under broadest reasonable interpretation, the speed command value is performance data. Therefore, the master machine receives an input of the performance data of the speed reducer incorporated in the master machine and controls an operation of the master machine based on the input performance data. Ekelund additionally teaches the claim limitation. That is, Ekelund teaches wherein the master machine receives an input of the performance data of the master machine and controls an operation of the master machine based on the input performance data. See Page 4, lines 11-14; Page 5, lines 26-31; Page 7, lines 17-30; Page 9, lines 14-18 and Page 10 line 36 - Page 11, line 3.
“Therefore, Ryou fails to disclose the robot (12) which receives an input of the performance data of the speed reducers (G1-Gm) incorporated in the robot (12) and controls an operation of the robot (12) based on the input performance data as such in claim 1 of the present application. In this regard, as mentioned above, the robot (12) of Ryou does not need the performance data of the speed reducers (G1-Gm) for an operation. Therefore, there is no need to exchange the performance data between the robot (12) and the controller (20), and even if the system is changed to exchange performance data between the robot (12) and the controller (20), there are only disadvantages such as increased processing load and inability to communicate.”
Examiner respectfully disagrees for at least the reasons stated above. See at least [0008], [0027] and [0060]-[0061]. The speed or each of the speed reducers is monitored for calculating their life. The calculated life is used to update the program for controlling their speed, which is transmitted between the controller and the robot.  
“However, although FIG. 2 depicts a reducer 14 provided between the load 15 and the motor 12, Ikeda fails to disclose, teach or suggest any measurement of the reducer 14, itself. Accordingly, Ikeda fails to account for the claimed features that are absent in Ryou.”
Examiner respectfully disagrees because [0038] recites: 
“During such an operation, an oscillating component inherent to the reducer 14 connected to the motor 12 is added to the torque signal Tf. When the reducer 14 is abnormal, the oscillating component thereof becomes extremely large. It is generally known that the oscillating component thereof is gradually increased in an aging deterioration process of the reducer 14. Therefore, by observing the torque signal Tf during the operation of the robot, an abnormality in the reducer 14 connected to the motor 12 can be detected.”. 
Additionally, claim 1 does not claim “measurement of the reducer”, but rather “performance data measured for each speed reducer”. The measured torque values are measured performance data because they are used to determine whether the reducer is abnormal. See [0030] and [0067]-[0068], “(4) Current measured value of torque Tave−Initial measured value Ti>Threshold value Vsh. When the above conditions are met, it is determined that the reducer is abnormal.”.
“Here, a review of Ekelund reveals the absence of a speed reducer. Accordingly, Ekelund fails to account for the claimed features that are absent in Ryou and Ikeda.”
Examiner respectfully disagrees for at least the reasons stated above. Although Ekelund does not explicitly teach speed reducers, Ekelund teaches the known technique of transmitting performance data corresponding to the robot ID in response to a performance data transmission request including the robot ID. Therefore, it would be obvious to apply the known technique of transmitting performance data corresponding to the robot ID in response to a performance data transmission request including the robot ID, as taught by Ekelund, to the system of Ryou to transmit performance data corresponding to the speed reducer ID in response to a performance data transmission request including the speed reducer ID. Ekelund teaches this known technique to generate a program off-line and to transmit it to the master machine upon as desired up request, therefore it would be obvious to apply the same technique to Ryou.

C.
“For brevity, the arguments regarding Ryou, Ikeda and Ekelund that are present in Section IIB of these Remarks are incorporated herein by reference. A review of Ohishi reveals that this reference fails to account for the claimed features that are shown in this paper to be absent from Ryou, Ikeda and Ekelund.”
Examiner respectfully disagrees because the argued claimed features are taught by Ryou, Ikeda and Ekelund, as discussed above.

D.
“For brevity, the arguments regarding Ryou, Ikeda and Ekelund that are present in Section IIB of these Remarks are incorporated herein by reference. A review of Nakamura reveals that this reference fails to account for the claimed features that are shown in this paper to be absent from Ryou, Ikeda and Ekelund.”
Examiner respectfully disagrees because the argued claimed features are taught by Ryou, Ikeda and Ekelund, as discussed above.
Therefore, for the reasons stated above, the arguments stated are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664